Title: From George Washington to Lieutenant Colonel Archibald Campbell, 23 April 1778
From: Washington, George
To: Campbell, Archibald



Sir
Head Quarters Valley Forge 23d April 1778

I was yesterday favd with yours of the 20th int [in]forming me of your arrival at Morris Town. Give me leave to congratulate you upon the prospect of your exchange, which will be immediately effected, Mr Boudinot having given orders to his deputy to accompany you to Elizabeth town where I expect you will meet Lt Colo. Allen.
I am sorry that a variety of obstacles have prevented your exchange before this time, but I can assure you that no proposition has ever been made in your favr but has been acceded to on my part. I wish you a

happy sight of your family and Friends and am with Respect Sir Yr most obt Servt.
